Citation Nr: 0740980	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis of the spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from April 1965 to November 
1967, and from September 1978 to August 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  A May 2005 rating decision denied service 
connection for an anxiety disorder.  Where a claim for 
service connection has been denied, and a current claim 
contains a different diagnosis, even one producing the same 
symptoms in the same anatomic system, a new decision on the 
merits is required.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996).  However, a new etiological theory does not 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 
123 (1997).  Although the veteran has submitted a new claim 
for an additional psychiatric disability, it represents 
nothing more than a new etiological theory.  The diagnosis of 
panic disorder was of record and considered at the time of 
the September 2002 rating decision, and the veteran has not 
submitted any medical evidence that shows a diagnosis of 
PTSD.  Therefore, the veteran's claims must all be considered 
based on whether new and material evidence has been submitted 
to reopen her previously denied claim recharacterized as a 
petition to reopen a claim for psychiatric disorder to 
include PTSD.  As the Board finds that new and material 
evidence has been submitted and the claim is reopened, no 
harm to the veteran can result from this approach.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

A hearing before a decision review officer at the RO was 
conducted in March 2006 and a transcript of that hearing is 
of record.  The veteran was scheduled to appear for a Board 
hearing in September 2007.  However, she failed to report for 
this hearing and provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn.  
38 C.F.R. § 20.702(d).

The petition to reopen the claim of service connection for 
degenerative arthritis of the spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 
FINDINGS OF FACT

1.  In September 2002, the RO denied the veteran's claim of 
service connection for PTSD.  The veteran was provided notice 
of the denial, but did not file a timely notice of 
disagreement, and that decision is now final.

2.  The evidence presented since September 2002 relates to an 
unestablished fact necessary to establish the claim and, by 
itself or in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
September 2002 RO decision to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  38 U.S.C.A. §, 5103, 5103A, 5107, 5108 (West & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired Psychiatric Disorder to Include PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and that testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  Accordingly, service 
records or other corroborative evidence must substantiate or 
verify the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994).  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed inservice stressors.  Cohen, 10 Vet. App. at 142.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing her or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 

The September 2002 decision of the RO was the last prior 
final denial of the claim.  The veteran was sent notice of 
the decision denying her claim on September 12, 2002.  The 
veteran did not appeal within one year and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).  

A claim disallowed by the RO or the Board may not be reopened 
on the same factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the RO's action regarding this issue.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a claim to reopen is presented, VA must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  For 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

On September 26, 2003, the veteran requested to reopen her 
claim.  The September 2002 decision of the RO was the last 
prior final denial of the claim.  The basis for the RO's 
denial of the claim was that there was no evidence of an 
inservice stressor or evidence of PTSD.  The RO noted that 
the veteran had a long history of PTSD due to child abuse.  
The RO considered the veteran's service medical records which 
were negative for verification of any putative stressor or a 
diagnosis of PTSD; and a letter from Patricia Dixon, MS, CRC, 
dated in July 1999, noting that the veteran was being treated 
for panic disorder, social phobia, and a long standing 
history of PTSD associated with child abuse.  

Regarding petitions to reopen, as here, filed on or after 
August 29, 2001, "new" evidence means evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id. 

The veteran stated that she underwent basic training at Fort 
McClellan, Alabama, and was transferred to at Fort Myer, 
Virginia.  Shortly after being stationed in Fort Myer, she 
claims she accidentally witnessed two female servicewomen 
kissing.  She claims that, subsequently, several lesbian 
superiors would harass her and punish her for nonexistent 
transgressions.  In addition, she stated that a noninvolved 
servicewoman warned her that several of the lesbians were 
planning to kill her.  She believes that these inservice 
experiences caused her PTSD.  She said that she went absent 
without leave (AWOL) due to this harassment.  She also claims 
there was a CID investigation of this harassment, which she 
initiated.  The veteran's assertions are new, however, "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

Evidence added to the record since the last final denial 
includes VA and private treatment records showing treatment 
for depression, anxiety, and panic disorder with agoraphobia.  
This evidence, although new, is not material.  Medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus (i.e., a connection to an in- service 
event), does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  None of these 
records document diagnosis or treatment for PTSD.  In fact, a 
VA PTSD Clinical Team (PCT) consultation report dated in 
January 2005 recorded the veteran's unverified stressors and 
stated that she did not have PTSD.  

The RO obtained the veteran's complete service medical 
records in August 2005.  The records note that the veteran 
was given an oral reprimand due to being AWOL from April 25 
to April 29, 1966.  No remarks were made regarding this 
incident on the form.  Although this shows that the veteran 
committed an offence in service, it is not material, by 
itself, as it does to show that the veteran currently suffers 
from PTSD due to an event in service, which was a threshold 
reason for the previous denial.  The veteran's service 
personnel records note that her conduct in service was 
continuously rated excellent.  Her efficiency was rated good 
while stationed at Fort McClellan, and rated good and then 
excellent at Fort Myer.  So she received her highest 
efficiency rating while stationed at Fort Myer, where she 
claimed that lesbian superiors were punishing her for 
nonexistent transgressions.  Therefore, when considered with 
all evidence of record, the AWOL incident is also not 
material.  

However, the PCT consultation report dated in January 2005 
noted that the veteran's currently established diagnoses of 
panic disorder with agoraphobia appeared related to her 
inservice experiences.  This report constitute new and 
material evidence as to whether the veteran has a psychiatric 
disorder (besides PTSD) incurred in service.  Assuming the 
credibility of this evidence, see Justus, supra, this 
evidence relates to an unestablished fact necessary to 
substantiate the veteran's claim.  When considered with all 
the evidence of record, a reasonable possibility of 
substantiating the claim is raised.  38 C.F.R. § 3.156(a).

The Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  In light of the 
favorable outcome of this appeal with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.


ORDER

The claim for service connection for an acquired psychiatric 
disorder to include PTSD is reopened.  To this extent only, 
the appeal is granted.




REMAND

Acquired Psychiatric Disorder to Include PTSD

Although the credibility of the VA psychologist's opinion is 
presumed for the purposed of establishing whether new and 
material evidence has been submitted, the record is devoid of 
a medical opinion which takes into account all relevant 
background information, including prior medical evidence.  
Therefore, the veteran should be afforded a psychiatric 
examination to obtain such an opinion.  

Degenerative Arthritis of the Spine

The VA's duty to assist the veteran, in the context of a 
claim to reopen, requires that VA look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The veteran has not been provided such 
notice.  

In the September 2002 rating decision that became final, the 
veteran's claim was denied because there was no evidence that 
the veteran's degenerative arthritis of the spine occurred in 
or was caused by service.  As such, to reopen her claim, the 
veteran would need to submit competent medical evidence 
(e.g., an opinion from a medical doctor) that any currently 
diagnosed degenerative arthritis of the spine is related to 
her periods of military service.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and her 
representative a letter with respect to 
the acquired psychiatric disorder that 
complies with the notification and duty 
to assist requirements of the VCAA.  The 
letter should include notice of the type 
of information necessary to substantiate 
a claim for service connection for the 
condition, as well as assign a disability 
rating, and an effective date-in the 
effect that the claim of service 
connection is granted.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Send the veteran a corrective VCAA 
notice that explains what constitutes new 
and material evidence and specifically 
identify the type of evidence (e.g., an 
opinion from a medical doctor relating 
any current degenerative arthritis of the 
spine to her periods of military service) 
necessary to satisfy the element of the 
underlying claim of service connection 
for degenerative arthritis of the spine 
which was found insufficient in the 
previous September 2002 denial, in 
accordance with Kent, supra.  

3.  The veteran should be afforded an 
examination by a psychiatrist.  The 
claims file and a copy of this remand 
should be reviewed by the examiner as 
part of the overall examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, to 
include psychological testing, and an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the veteran has 
a psychiatric disorder due to service or 
that was aggravated by service.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

4.  The RO should readjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority.  If any of 
the benefits sought are not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


